Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/25/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 20 is objected to because of the following informalities:  “a display to display the state, which is sensed by the sensing part, of the air filter” should read “a display to display the state of the air filter, which is sensed by the sensing part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (KR101927264B1), referring to the English translation dated 9/22/2022.
Regarding claim 1, Seong teaches 
a filter assembly structure (filter unit 600) comprising: 
a filter housing (air induction housing 610) configured to be coupled to an inner surface of a base panel (boiler housing 100) provided in a case of a water heater, 5and including a flow space formed together with the inner surface of the base panel and an entrance to communicate with the flow space (as indicated by the arrows on fig. 4)
a filter assembly detachably assembled with the filter housing and including an air filter (filter 620) to filter air introduced 10through an air inlet (intake area within air intake pipe 101 that passes through boiler housing 100)  provided in the base panel, wherein the filter assembly is configured to be inserted into or separated from the filter housing through the entrance in a sliding manner (The filter 620 includes a filter fixing frame 621 slidably coupled along the rail groove 612a to be fixed to the vertical guide portion 612 and a filter fixing frame 621 installed on the front surface of the filter fixing frame 621 in a net shape, Thereby forming a filter net 622 for filtering out foreign matter) [0046]

Regarding claim 2, Seong teaches the filter assembly structure of claim 1, 
wherein the filter housing includes: a first opening to supply the air, which is introduced into the flow space through the air inlet (the boiler housing 100 has a hollow shape and forms an air intake pipe 101 for sucking outside air) [0023], to a supply space, when a space, which is provided outside the flow space, in an 20inner space of the case is referred to as the supply space (space as shown on fig. 4, indicated by arrows passing through filter 620)
wherein the air filter is disposed on a path to introduce the air from the flow space to the supply space through the first opening, to filter the air in the flow space and supply the air to the supply space (as indicated by the sequence of the arrows on fig. 4)

Regarding claim 3, Seong teaches the filter assembly structure of claim 2, 
wherein the water heater further include: an air supply adaptor including an inlet to communicate with the air inlet, and coupled to the base panel to supply the 5air to the flow space (air intake pipe 101 disposed on the outside of boiler housing 100)
wherein an area of the air filter is formed to be greater than an area of the inlet such that the air smoothly flows to the supply space from the flow space (as shown on fig. 1, the diameter of the air intake pipe 101 is approximately the same as the height of filter 620, however the rectangular cross section of filter 620 would have a greater area than the circular cross section of air intake pipe 101 due to the greater width than height of filter 620 as shown on fig. 2).

Regarding claim 5, Seong teaches the filter assembly structure of claim 2, wherein the 15filter housing includes: 
a bottom plate spaced apart from the base panel and having the first opening (edge of vertical guide portion 612 opposite step 612b that forms rail grooves 612a)
a rear plate extending toward the base panel from a distal end portion of the bottom plate in a first direction20 (as shown on fig. 3, vertical guide portion 612 contains opposing panels; panel containing water discharge hole 612c reads on rear plate)
a front plate extending toward the base panel from a distal end portion of the bottom plate in a direction opposite to the first direction, the entrance being formed through the front plate (as shown on fig. 3, vertical guide portion 612 contains opposing panels; panel opposite water discharge hole 612c that aligns with the handle side of filter fixing frame 621 forming the entrance reads on the front plate)
side plates extending toward the base panel from a distal 25end portion of the bottom plate in a second direction and a 25distal end portion of the bottom plate in a direction opposite to the second direction, and configured to form the flow space together with the rear plate and the front plate, when a direction in which the filter assembly is inserted through the 5entrance is referred to as the first direction, and a direction parallel to the inner surface of the base panel and perpendicular to the first direction is referred to as the second direction (edge of vertical guide portion 612 that extends perpendicular to step 612b towards boiler housing 100 and horizontal guide portion 611, which extends towards boiler housing 100 in a direction opposite the edge of vertical guide portion 612 that extends perpendicular to step 612b; these panels form a flow space with the previously mentioned portions)

Regarding claim 6, Seong teaches the filter assembly structure of claim 5, wherein each of the side plates includes: 
a guide rib spaced from the bottom plate, protruding toward the flow space, and longitudinally formed in the first direction 15(step 612b)
wherein a guide groove is formed between the guide rib and the bottom plate, a distal end portion of the filter assembly in the second direction or the direction opposite to the second direction being inserted into the guide groove when the filter assembly is inserted (as shown on fig. 3, filter 620 is inserted into rail groove 612a between step 612b and the edge of vertical guide portion 612 opposite step 612b)

Regarding claim 8, Seong teaches the filter assembly structure of claim 5, wherein the filter housing further includes: 
a first packing member coupled to end portions of the rear 5plate, the front plate, and the side plates to seal between an end portion of the filter housing and the inner surface of the base panel (as shown on fig. 2, the top edge of air induction housing 610 contains a sealing edge to affix air induction housing 610 to boiler housing 100)

Regarding claim 19, Seong teaches 
a water heater (The present invention relates to a gas boiler) [0001] comprising: 
a case having an inner space, and including a base panel to cover an upper portion of the inner space (boiler housing 100), wherein the base panel includes an air inlet formed through the base panel such 25that air is introduced into the inner space (intake area within air intake pipe 101 that passes through boiler housing 100)  
a filter housing (air induction housing 610) coupled to an inner surface of the base panel (coupled to boiler housing 100) and including a flow space formed together with the inner surface of the base panel and an entrance to communicate with the flow space 5(as indicated by the arrows on fig. 4)
a filter assembly detachably assembled with the filter housing and including an air filter (filter 620) to filter air introduced through the air inlet (intake area within air intake pipe 101 that passes through boiler housing 100), wherein the filter assembly is configured to be inserted into the filter housing or separated from the filter housing 10through the entrance in a sliding manner (The filter 620 includes a filter fixing frame 621 slidably coupled along the rail groove 612a to be fixed to the vertical guide portion 612 and a filter fixing frame 621 installed on the front surface of the filter fixing frame 621 in a net shape, Thereby forming a filter net 622 for filtering out foreign matter) [0046]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Sakamoto (EP2009371A1).
Regarding claim 4, Seong discloses the invention essentially as claimed as discussed above and further discloses an area of the air filter is formed to be greater than an area of the inlet.
However, Seong does not explicitly teach
wherein the air filter has an area which is 8.9 times to 9.3 times an area of the inlet of the air supply adapter
Sakamoto, in [0011 and 0012], discloses that “the muffler body component in which the filter component is disposed has a flow path cross-sectional area that is larger than the flow path cross-sectional area of the gas refrigerant pipe, so the flow path cross-sectional area of the filter component can be enlarged. For this reason… an increase in pressure loss in the filter component can be suppressed”. It is disclosed to be a result effective variable in that increasing the area of the air filter in relation to the inlet reduces the effect of the pressure loss and thus improves the flow of air through the system. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Seong by making the area of the air filter 8.9 times to 9.3 times an area of the inlet of the air supply adapter as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Liberty Hardware (https://www.amazon.com/Liberty-D68816C-W-TS-16-Inch-Bottom-Drawer/dp/B0064MDOXI).
Regarding claim 7, Seong does not teach the filter assembly structure of claim 6, wherein the guide rib includes: 
a curved-surface part formed at an end portion, which faces the front plate, of the guide rib and bent toward the 25base panel, such that the filter assembly is easily introduced
Liberty Hardware teaches
a curved-surface part formed at an end portion, which faces the front plate, of the guide rib and bent toward the 25base panel, such that the filter assembly is easily introduced (as shown, the drawer-type track includes a curved surface at the introduction end; while Seong does not teach this feature, it is well known in the art)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the curved edge taught on Liberty to step 612b of Seong in order to ease the removal and replacement of the filter by the user.

Claim(s) 9-11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022.
Regarding claim 9, Seong teaches the filter assembly structure of claim 5, wherein the 10filter assembly includes: 
a cover member having a second opening formed to communicate with the first opening (filter fixing frame 621 shown with openings in the frame)
a filter member including the air filter (filter net 622), 
Seong does not teach
a fixing frame which is to fix the air filter and detachably assembled 15to the cover member 
Chen teaches
a fixing frame which is to fix the air filter and detachably assembled 15to the cover member (as shown on fig. 2, dust filter 5 contains a frame that includes fastening screws 8 to secure the filter to front plate 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the filter frame of dust filter 5 taught in Chen to Seong, in order to ensure the filter net 622 is properly secured to the filter fixing frame 621.

Regarding claim 10, Seong, as modified, teaches the filter assembly structure of claim 9, wherein the cover member includes: 
a cover body having the second opening and provided to 20make contact with the bottom plate (outer frame portion of filter fixing frame 621 that slides into rail grooves 612a)
a cover part coupled to a distal end portion of the cover body in the direction opposite to the first direction, provided to close the entrance at an outside of the front plate, when the filter assembly is coupled to the filter housing, and 25provided in a plate shape (handle section of filter fixing frame 621 that aligns with the front plate of vertical guide portion 612 and forms a plate shape)

Regarding claim 11, Seong, as modified, teaches the filter assembly structure of claim 10, wherein the cover member further includes: 
a rear wall part extending toward the base panel at a 5distal end portion of the cover body in the first direction (outer edge of filter fixing frame 621 opposite the handle section)
sidewall parts extending toward the base panel at a distal end portion of the cover body in the second direction and a distal end portion of the cover body in the direction opposite 10to the second direction and connected to the cover part and the rear wall part, and wherein the cover part, the rear wall part, and the sidewall parts form an insertion space to insert the filter member (two outer edges of filter fixing frame 621 that connect the handle section and rear section, in combination forming the space for filter net 622)

Regarding claim 13, Seong, as modified, teaches the filter assembly structure of claim 10, wherein 28the cover part further includes: 
a handle part protruding in a direction opposite to a direction of facing the front plate (A handle (not shown) capable of being gripped is further formed on one side of the filter fixing frame 621; handle only not shown on fig. 4) [0047]

Regarding claim 15, Seong, as modified, teaches the filter assembly structure of claim 11, 
wherein each of the side plates includes: a guide rib protruding toward the flow space to form a guide groove together with the bottom plate, and longitudinally formed in the first direction   (step 612b, fig. 4 shows the structure is mirrored on the end of horizontal guide portion 611 as well)
wherein each of the sidewall parts includes: a guide protrusion configured to be inserted into the guide groove and protruding from each surface facing the guide rib and the bottom plate such that a contact area between the bottom plate and the guide rib is minimized when the filter 25assembly is inserted into the filter housing (as shown on fig. 3, the sidewall edges of filter fixing frame 621 extend beyond the end of the handle section in order to form a protrusion that fits into rail groove 612a)

Regarding claim 16, Seong, as modified, teaches the filter assembly structure of claim 10, wherein the cover member further includes: 
a second packing member coupled to a surface, which faces the front plate, of the cover part to seal between the cover 5part and the front plate (as shown in fig. 2, the handle section of filter fixing frame 621 forms a smooth seal with vertical guide portion 612)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022, in further view of Huang (US2014013720A1).
Regarding claim 12, Seong, as modified, does not teach the filter assembly structure of claim 10, wherein the cover part further includes: 
an erroneously-assembling preventing protrusion protruding from a surface of the cover part, which faces the front plate, 20configured to be inserted into the entrance when the filter housing is assembled with the filter assembly, and configured to be locked to the front plate when the filter housing is erroneously assembled with the filter assembly
Huang teaches
an erroneously-assembling preventing protrusion protruding from a surface of the cover part, which faces the front plate, 20configured to be inserted into the entrance when the filter housing is assembled with the filter assembly, and configured to be locked to the front plate when the filter housing is erroneously assembled with the filter assembly (as shown on fig. 2, the configuration of the notch 331 on dust filter 30 gives the first end plate 33 a unique shape that allows the latch 45 to secure the dust filter 30 in the proper position; therefore, if the dust filter 30 were to be erroneously assembled within the main body 41, the notch 331 would not fit onto latch 45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the notch and latch configuration taught in Huang to Seong, in order to ensure the filter assembly is properly set within the system, thus optimizing the performance.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022, in further view of Nam (KR20110052851A), referring to the English translation dated 9/22/2022.
Regarding claim 14, Seong, as modified, does not teach the filter assembly structure of claim 11, 
wherein the cover part includes a first fitting rib spaced apart from the cover body and protruding toward the insertion space, wherein the rear wall part includes a second fitting rib spaced apart from the cover body and protruding toward the 10insertion space, and wherein the fixing frame is inserted into the insertion space and fixed by the first fitting rib and the second fitting rib
Nam teaches
wherein the cover part includes a first fitting rib spaced apart from the cover body and protruding toward the insertion space, wherein the rear wall part includes a second fitting rib spaced apart from the cover body and protruding toward the 10insertion space, and wherein the fixing frame is inserted into the insertion space and fixed by the first fitting rib and the second fitting rib (as shown on fig. 6; The filter paper 300 is attached to the filtration index storage unit 210 because the filter paper separation prevention fixture 213 is formed on both sides of the upper end of the filtration index storage unit 210) [004]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filter paper separation prevention fixture 213 taught in Nam to Seong, in order for the user to be able to easy attach the filter to the filter cover body when changing the system filter.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022, in further view of Schumacher (US10259293B2).
Regarding claim 17, Seong, as modified, does not teach the filter assembly structure of claim 11, wherein the cover member further includes: 
a third packing member coupled to outer surfaces of the 10rear wall part and the sidewall parts to seal between the rear wall part and the rear plate and between the sidewall parts and the side plates
Schumacher teaches
a third packing member coupled to outer surfaces of the 10rear wall part and the sidewall parts to seal between the rear wall part and the rear plate and between the sidewall parts and the side plates (as shown on fig. 1, sealing elements 22 are provided on the outer side of these frame wall parts 20) [0018]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sealing elements taught in Schumacher to the cover body of Seong, in order to “prevent unfiltered, leaking air from flowing over between the respective frame wall parts 20 and respective corresponding walls of the flow area 12” [0018 of Schumacher].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022, in further view of Ducret (JP2001293318A), referring to the English translation dated 9/22/2022.
Regarding claim 18, Seong, as modified, does not teach the filter assembly structure of claim 11, wherein 15the filter member further includes: 
a fourth packing member coupled to an outer surface of the fixing frame to seal between the outer surface of the fixing frame and the sidewall parts and between the outer surface of the fixing frame and the rear wall part
Ducret teaches
a fourth packing member coupled to an outer surface of the fixing frame to seal between the outer surface of the fixing frame and the sidewall parts and between the outer surface of the fixing frame and the rear wall part (a retrofit airtight packing (35) is provided on the outside of the side walls (33, 34, 133)) [0009]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the packing on the outside of the filter frame taught in Ducret to Seong, in order to further establish a seal between the fixing frame and cover body so that air does not pass through the system unfiltered.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (KR101927264B1), referring to the English translation dated 9/22/2022, in view of Chen (CN203615570U), referring to the English translation dated 9/22/2022, in further view of Fraden (US7178410B2).
Regarding claim 20, Seong does not teach the water heater of claim 19, further comprising: 
a sensing part to sense a state of the air filter
a controller to control an operation of the water heater 15based on the state, which is sensed by the sensing part, of the air filter 
a display to display the state, which is sensed by the sensing part, of the air filter and display that a time to replace the air filter with a new air filter comes when the 20operation of the water heater is stopped by the controller, as a contamination degree of the air filter exceeds a specific range
Chen teaches
a sensing part to sense a state of the air filter (sensor 10)
a display to display the state, which is sensed by the sensing part, of the air filter and display that a time to replace the air filter with a new air filter comes when the 20operation of the water heater is stopped by the controller, as a contamination degree of the air filter exceeds a specific range (After a period of operation, after the air filter device 2 is clogged with accumulated dust, soot, etc., the sensor 10 of the filter clogging alarm device 3 can detect an abnormality of the amount of air entering the gas water heater body 1, and then an alarm is issued, and an alarm is issued. The indicator light 9 flashes an alarm to remind the user to clean and clean the air filter unit 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the sensing part and display of Chen to Seong, in order to allow for a streamlined method of filter replacement for the user and to ensure the filter is operating at maximum efficiency.
Fraden teaches
a controller to control an operation of the water heater 15based on the state, which is sensed by the sensing part, of the air filter (When the air filter clogging monitoring is complete, controller 43 either enables alarm 19 (if the filter clogging is detected) or turns the heater off and waits for another monitoring cycle) [col. 4 lines 24-27]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the controller of Fraden to Seong, as modified, in order to stop the water heater from operating when the air filter has reached capacity, thus preventing the overuse of the system while it is in need of service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        /EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762